Name: Commission Regulation (EEC) No 3826/90 of 19 December 1990 amending certain wine sector regulations in view of the commencement of the second stage of Portuguese accession
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  plant product;  food technology;  Europe
 Date Published: nan

 Avis juridique important|31990R3826Commission Regulation (EEC) No 3826/90 of 19 December 1990 amending certain wine sector regulations in view of the commencement of the second stage of Portuguese accession Official Journal L 366 , 29/12/1990 P. 0058 - 0058 Finnish special edition: Chapter 3 Volume 36 P. 0056 Swedish special edition: Chapter 3 Volume 36 P. 0056 COMMISSION REGULATION (EEC) No 3826/90 of 19 december 1990 amending certain wine sector Regulations in view of the commencement of the second stage of Portuguese accession THE COMMISSION OF THE EUROPEANCOMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1325/90 (2), and in particular Articles 46 (5), 52 and 72 (5) thereof, Whereas commencement of the second stage of Portuguese accession requires adjustment of certain wine sector Regulations as regards import and export licences, description and presentation of sparkling wines and aerated sparkling wines and aid for production of grape juice from grapes, grape must and concentrated grape must; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION:Article 1 1. The Annex to Commission Regulation (EEC) No 3388/81 (3) is amended as follows: In the column headed 'Code` 040 is deleted and in the column headed 'Country or origin` Portugal is deleted. 2. Article 10 (2) of Commission Regulation (EEC) No 2707/86 (4) is replaced by: '2. Sparkling wines and aerated sparkling wines produced up to 31 December 1990 the description and presentation of which do not comply with Regulation (EEC) No 3309/85 and with this Regulation may be held for sale, placed on the market or exported until stocks are exhausted provided that they comply with the Portuguese provisions in force before that date.` 3. Article 1 (3) of Commission Regulation (EEC) No 2641/88 (5) is replaced by: '3. For the purposes of this Regulation ''raw materials`` means grapes produced in the Community and grape must and concentrated grape must obtained entirely from grapes produced in the Community.` Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1991. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 december 1990 For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 132, 23. 5. 1990, p. 19. (3) OJ No L 341, 28. 11. 1981, p. 19. (4) OJ No L 246, 30. 8. 1986, p. 71. (5) OJ No L 236, 26. 8. 1988, p. 25.